Citation Nr: 0506603	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  98-12 000A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
degenerative arthritis of the lumbosacral spine.

2.  Entitlement to a compensable rating evaluation for 
bilateral hearing loss. 

3.  Entitlement to a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from December 1948 to 
September 1952, and from March 1957 to June 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1998 and February 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Des Moines, Iowa (RO).  


FINDINGS OF FACT

1.  In an unappealed May 1999 rating decision, the RO denied 
service connection arthritis, including degenerative disc 
disease of the lumbar spine.

2.  Evidence associated with the veteran's claims folder 
subsequent to the RO's May 1999 rating decision is new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

3.  The veteran's degenerative arthritis of the lumbosacral 
spine is not shown to be etiologically related to active 
service.

4.  The veteran manifests no higher than level III hearing in 
each ear.

5.  The veteran's service-connected disabilities include 
tinnitus, rated as 10 percent disabling; residual scars, 
excision of sebaceous cysts of both ears and back, rated as 
noncompensable; bilateral hearing loss, rated as 
noncompensable; and prostate cancer, rated as noncompensable. 

6.  The veteran completed high school and last worked in 
January 2002.

7.  The veteran's service-connected disabilities do not, in 
and of themselves, preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The May 1999 rating decision denying service connection 
for arthritis, including degenerative disc disease of the 
lumbar spine, is final.  38 U.S.C.A. §§ 5103, 5103A, 7104 
(West 2002); 38 C.F.R. § 20.1103 (2003).

2.  Since the May 1999 rating decision, new and material 
evidence has been submitted, and the veteran's claim of 
entitlement to service connection for degenerative arthritis 
of the lumbosacral spine is reopened.  38 U.S.C.A. §§ 5103, 
5104A, 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

3.  Degenerative arthritis of the lumbosacral spine was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).  

4.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (1999 & 2003).  

5.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in July 1998 and February 2003 
letters and rating decisions of the evidence needed to 
substantiate his claims, and he was provided an opportunity 
to submit such evidence.  Moreover, in July 1998 and August 
2004 statements of the case and supplemental statements of 
the case issued in September 1998, May 1999, April 2001, 
October 2001, and August 2004, the RO notified the veteran of 
regulations pertinent to new and material evidence, service 
connection, and TDIU claims, informed him of the reasons why 
his claims had been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claims.  

In an August 2002 letter, prior to the February 2003 
adjudication of the veteran's TDIU claim, he was informed of 
VA's duty to obtain evidence on his behalf for that 
particular claim.  

In April 2003 and December 2003 letters, the veteran was 
informed of VA's duty to obtain evidence on his behalf for 
his hearing loss and back disorder claims.  The veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by any 
Federal agency or department.  In turn, the veteran was 
informed of his duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (RO or AOJ) 
decision on a claim for VA benefits.  In this case, the July 
1998 RO decision for the veteran's hearing loss claim was 
made prior to November 9, 2000, the date the VCAA was enacted 
and the veteran did not receive VCAA notice until April 2003.  
In such instances, the Court held that when notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice specifically complying 
with § 5103(a) or 3.159(b)(1) because an initial RO 
adjudication had already occurred.  Instead, the appellant 
has the right on remand to VCAA content-complying notice and 
proper subsequent VA process.  Pelegrini at 22, 23.  VA must 
provide notice, consistent with the requirements of § 
5103(a), 3.159(b), and Quartuccio, supra, that informs the 
veteran of any information and evidence not of record that is 
necessary to substantiate the claim, that VA will seek to 
provide, that the veteran is to provide, and that the veteran 
provide any evidence in his possession that pertains to the 
claim.  The Board finds that the veteran received such notice 
in April 2003.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement for the veteran's back claim was 
also harmless error.  While the notice provided to the 
veteran in December 2003 was not given prior to the February 
2003 RO adjudication of the claim, the notice was provided by 
the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and the August 2004 statement of the 
case was provided to the veteran.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those given at the September 2004 personal hearing; lay 
statements; service medical records; private treatment 
reports; and VA outpatient treatment and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.	Degenerative arthritis of the lumbosacral spine

The veteran requests that the Board reopen and grant his 
claim of entitlement to service connection for degenerative 
arthritis of the lumbosacral spine on the basis that he has 
submitted new and material evidence.  The Board observes that 
the veteran's service connection claim was most recently 
denied in a May 1999 rating decision.  At that time, the RO 
denied the veteran's claim by stating that the service 
medical records were entirely negative as to evidence of 
fractures or arthritis of the veteran's back.  In addition, 
there was no evidence of arthritis of the back manifest to a 
compensable degree within one year of separation from 
service.  The May 1999 rating decision is final.  See 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2003).  

In February 2002, the veteran filed to reopen his service 
connection claim.  In June 2002 and February 2003 rating 
decisions, the veteran's claim was denied.  He disagreed with 
that decision and initiated a timely appeal.  As there is a 
prior final determination for the veteran's claim, the May 
1999 rating decision, the Board is now required to decide 
whether new and material evidence has been presented before 
reopening and adjudicating the merits of the claim.  See 
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).  
When a veteran seeks to reopen a claim, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance is "new and material."  Under the 
pertinent version of 38 C.F.R. § 3.156(a), "new" evidence 
is existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence is existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  "New and material evidence" can 
neither be cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (2003).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends, and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.

In the present case, subsequent to the May 1999 rating 
decision, an October 2003 VA examination report has been 
received as evidence.  The examiner opined that the veteran's 
post-operative status lumbar fusion with degenerative disc 
disease and arthritis spurring was less likely than not 
secondary to his military service.  Presuming the 
truthfulness of the evidence that has been presented, it 
bears directly and substantially upon the specific matter 
under consideration, i.e., whether the veteran currently has 
degenerative arthritis of the lumbosacral spine that is 
etiologically related to active service.  Moreover, it is the 
Board's opinion that this evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2003); see also Hodge 
v. West, 155 F.3d at 1363 (Fed. Cir. 1998) (holding that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim).  Accordingly, the Board finds that the 
veteran has submitted new and material evidence, and his 
claim is reopened.

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review of 
the merits of the veteran's claim at this time.  In Bernard 
v. Brown, 4 Vet. App. 384 (1994), the Court held that before 
the Board can address a question that has not been decided by 
the RO, it must determine whether the veteran has been given 
adequate notice of the need to submit evidence or argument on 
that question, and an opportunity to address the question at 
a hearing, and, if not, whether the veteran is prejudiced 
thereby.  In the instant case, the Board finds that the 
veteran will not be prejudiced by proceeding to adjudicate 
this issue on a de novo basis.  The Board observes that the 
RO issued a statement of the case in August 2004, at which 
time the veteran was notified of all applicable laws and 
regulations pertaining to service connection, the burden of 
proof, reasonable doubt, and VA's duty to assist.  At that 
time, the RO considered all the evidence of record in 
adjudicating the veteran's claim.  In addition, the veteran 
has been given multiple opportunities to submit evidence and 
argument on the merits of the issue, which he has done, and 
the RO has fully addressed these arguments.  Furthermore, at 
the time of the veteran's September 2004 hearing, noted 
above, the veteran testified extensively regarding the merits 
of his claim that his degenerative arthritis of the lumbar 
spine should be service-connected.  Under these 
circumstances, the Board may proceed to adjudicate this claim 
without prejudice to the veteran.

The veteran is now seeking entitlement to service connection 
for degenerative arthritis of the lumbosacral spine.  The 
Board has carefully reviewed the evidence and statements made 
in support of the veteran's claim and finds that, for reasons 
and bases to be explained below, a preponderance of the 
evidence is against the veteran's claim and service 
connection therefore cannot be granted.

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  Moreover, certain chronic diseases, such as 
arthritis, are entitled to service connection when such 
disease is manifested to a compensable degree within one year 
of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

With respect to evidence of an in-service injury or 
disability, the veteran denied any bone, joint, or other 
deformity at his December 1948 induction examination.  In 
January 1949, it was noted that he had low back pain that 
worsened with movement.  On examination, his spine was 
normal.  Following his first period of active service, in 
December 1952, a VA examination report noted that the 
veteran's back had no weakness.  

Service medical examinations conducted in September 1952, 
March 1957, and March 1959 also indicated that the veteran's 
spine was "normal."  In a January 1960 treatment record, it 
was noted that the veteran had a history of back trouble 
since 1954 when he fell down and hurt his tailbone.  He was 
diagnosed with lumbosacral pain.  An X-ray showed a very 
minimal degree of scoliosis without evidence of arthritis or 
metastatic changes.  A slight decrease in the space between 
L5 and S1 was also observed.  In September 1961, the veteran 
complained of back pain and was diagnosed with lumbar sprain.  
In November 1962, he again reported having back pain.  In 
November 1969, the veteran again indicated that he had back 
trouble and it was noted that his complaints referred to 1965 
back pain with no trouble since that time.  

With respect to evidence of a current disability, VA 
outpatient treatment records and private treatment reports 
note that the veteran had been diagnosed with degenerative 
joint disease of the lumbar spine on several occasions.  

An October 1976 treatment record from St. Joseph Mercy 
Hospital noted complaints of low back pain.  The veteran 
reported that he had been at work pulling on a wrench when 
"something gave away in his back."  He was diagnosed with 
low back strain.  In January 1977, he again complained of 
pain into his lower back.  An undated treatment record 
indicated that the veteran had musculoskeletal type of low 
back pain possibly secondary to underlying arthritis.  An 
April 1980 notation indicated that the veteran had not worked 
since his "injury" and was receiving worker's compensation.  
The veteran stated that he was unable to work due to his back 
pain.  A March 1985 VA examination noted that the veteran was 
diagnosed with probable osteoarthritis of the spine.  During 
VA outpatient treatment in September 1989, the veteran was 
diagnosed with degenerative joint disease of the lumbar 
spine.  

An April 1998 X-ray of the veteran's lumbosacral spine showed 
transitional vertebrae, and lumbosacral junctions with 
sacralization of L5.  Fairly advanced intrafacet arthritis 
was also seen at L4-L5 and L5-S1.  There was no evidence of 
metastatic disease in the lumbar spine.  At that time, the 
veteran was diagnosed with degenerative joint disease of the 
lumbosacral spine.  In January 2000, he was again diagnosed 
with degenerative joint disease that was stable and well 
controlled with medication.  A February 2002 MRI showed 
advanced lumbar spinal stenosis without neurogenic 
claudication.  In December 2002, the veteran underwent an L3-
L4-L5 bilateral decompressive lumbar laminectomy and medial 
facetectomy.  No intraoperative complications were noted.  In 
October 2003, an X-ray revealed L1-L2 substantial disc 
disease with L3-l5 extensive laminectomy with posterior 
element bony fusion and no spondylolisthesis noted.  

With respect to evidence linking the veteran's in-service 
complaints of low back pain with his currently diagnosed 
degenerative disc disease and joint disease of the 
lumbosacral spine, the Board finds no objective medical 
evidence linking the veteran's disorders.  

At his October 2003 VA examination, the veteran complained of 
intermittent low back problems.  He stated that he had 
injured his back during active service but was unable to 
recall when the injury occurred or what type of injury it 
was.  Following a physical examination, the veteran was 
diagnosed with post operative status lumbar fusion with 
degenerative disc disease and arthritic spurring with pain 
and limited range of motion.  The examiner opined that the 
veteran's back disorder was "less likely than not" 
secondary to his military service.  

Absent evidence of a medical nexus opinion linking the 
veteran's current back disorder to active service, service 
connection is not established and the veteran's claim is 
denied.  The Board notes that the veteran was diagnosed with 
lumbosacral strain during active service and that X-rays 
showed a minimal degree of scoliosis without evidence of 
arthritis or metastatic changes.  However, there is no 
objective medical evidence of record linking his current back 
complaints to active service.  To the contrary, the only 
medical professional to comment on the etiology of the 
veteran's degenerative arthritis of the lumbosacral spine is 
the October 2003 VA examiner who determined that it was 
"less likely than not" that the veteran's back disorder was 
related to his military service.  Therefore, the Board finds 
that service connection is not warranted.  

To the extent that the veteran contends that he has 
degenerative arthritis of the lumbosacral spine that is 
related to active service, it is now well established that a 
person without medical training, such as the veteran, is not 
competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (19920; see also 
38 C.F.R. § 3.159(a) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against finding that the veteran suffers from degenerative 
arthritis of the lumbosacral spine that is related to active 
service.  The appeal is accordingly denied.

2.	Bilateral hearing loss

The veteran is currently assigned a noncompensable disability 
rating for bilateral hearing loss.  He contends that his 
hearing loss is more disabling than currently evaluated and 
has appealed for a compensable evaluation.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2003).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The VA Rating Schedule that addresses the ear and other sense 
organs was amended effective June 10, 1999.  See 64 Fed. Reg. 
25202 (1999).  As this change took effect during the pendency 
of the veteran's appeal, both the former and the revised 
criteria will be considered in evaluating the veteran's left 
ear hearing loss.  VA's Office of General Counsel has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change.  See VAOPGCPREC 3-
00; see also Rhodan v. West, 12 Vet. App. 55, 57 (1998) 
(effective date rule prevents the application of a later, 
liberalizing law to a veteran's claim prior to the effective 
date of the liberalizing law).  The regulatory criteria of 
Diagnostic Code 6100 may be applied prospectively, but the 
statutory changes established in June 1999 may only be 
applied from that date forward.  See 38 U.S.C.A. § 5110(g) 
(West 2002).  As stated, the Board will apply the law cited 
above that is most favorable to the veteran.  However, the 
Board finds that the differences between the former criteria 
and the revised criteria in this case is relatively 
inconsequential as will be set forth below.

Under the previous regulations, evaluations of defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  See 38 C.F.R. § 4.85, 
Diagnostic Codes 6100 to 6110 (effective before June 10, 
1999).  Under these regulations Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  See 38 C.F.R. § 4.85(c) (effective before 
June 10, 1999).

The current version of the Ratings Schedule provides a table 
for rating purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c) (2003).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2003).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  See 38 C.F.R. § 4.86(b) 
(2003).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In this case, the medical evidence of record does not support 
a compensable evaluation for the veteran's bilateral hearing 
loss under any pertinent criteria.  Applying both the former 
and the revised criteria found in 38 C.F.R. § 4.85 at Table 
VI, the veteran's bilateral hearing loss is noncompensable.

A June 1998 VA audiological examination revealed the 
following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
55
65
LEFT
25
35
45
60
80

Puretone threshold averages were 49 decibels for the right 
ear and 55 decibels for the left.  Speech recognition was 100 
percent bilaterally.  The veteran was diagnosed with mild to 
profound sensorineural hearing loss with excellent speech 
recognition ability.  Applying Table VI of 38 C.F.R. § 4.85, 
Level I hearing was assigned for both ears, indicating a 
noncompensable evaluation.

A September 1999 VA audiological examination revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
50
60
70
LEFT
30
35
50
65
80

Puretone threshold averages were 54 decibels for the right 
ear and 59 decibels for the left.  Speech recognition was 100 
percent bilaterally.  The veteran was again diagnosed with 
borderline mild to profound sensorineural hearing loss with 
excellent speech recognition ability.  Applying Table VI of 
38 C.F.R. § 4.85, Level I hearing was assigned for both ears, 
indicating a noncompensable evaluation.




A May 2003 VA audiological examination revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
80
105+
105+
105+
LEFT
60
70
85
90
85

Puretone threshold averages were 99 decibels for the right 
ear and 83 decibels for the left.  Speech recognition was 92 
percent for the right ear and 94 percent for the left.  Prior 
to the veteran's examination, it was noted that he was sent 
to the emergency room for ear cleaning as he had a cerumen 
blockage of the left ear canal.  Upon his return, he informed 
the examiner that not all of the cerumen had been removed.  
While a visual inspection confirmed the veteran's report, a 
tympanogram was performed and it was "Type A," indicating 
that sound was indeed reaching the tympanic membrane.  
Following the examination, it was recommended that the 
veteran's hearing be retested to determine medical 
intervention effect during thresholds and/or to rule out 
malingering.  The examiner also noted that speech recognition 
scores and speech reception thresholds did not support the 
severity of the puretone thresholds.  Applying Table VI of 
38 C.F.R. § 4.85, Level IV hearing was assigned for the right 
ear and Level III hearing was assigned for the left ear, 
indicating a 10 percent disability rating.

A June 2003 VA audiological examination revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
85
85
90
LEFT
55
65
75
90
100

Puretone threshold averages were 80 decibels for the right 
ear and 83 decibels for the left.  Speech recognition was 94 
percent bilaterally.  The examiner noted that the veteran's 
speech recognition thresholds and speech recognition scores 
still did not support the severity of the puretone 
thresholds.  The examiner asserted that she could not rule 
out malingering and commented that she "got the impression" 
that the veteran and his wife were hoping the hearing test 
results could be worse in order to increase compensation.  A 
second opinion was requested.  Applying Table VI of 38 C.F.R. 
§ 4.85, Level II hearing was assigned for the right ear and 
Level III hearing was assigned for the left ear, indicating a 
noncompensable disability rating.

A July 2003 VA audiological examination revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
75
95
100
105
LEFT
90
100
110
105
105

Puretone threshold averages were 93 decibels for the right 
ear and 105 decibels for the left.  Speech recognition was 
100 percent bilaterally.  It was noted there were 
inconsistencies with speech recognition thresholds and speech 
recognition scores when compared to puretone threshold 
responses.  Applying Table VI of 38 C.F.R. § 4.85, Level III 
hearing was assigned for the right ear and Level IV hearing 
was assigned for the left ear, indicating a 10 percent 
disability rating.

In September 2003, the veteran's prior VA audiological 
examinations were reviewed for re-evaluation for an increase 
in hearing loss.  The examiner reviewed the veteran's 
audiological examinations dated from 1959 to 2003.  After 
reviewing the examinations, the examiner opined that the 
veteran did have some high frequency sensorineural hearing 
loss, as documented by previous audiograms.  However, the 
massive jump between his low and mid frequencies between June 
2001 and the 2003 audiograms without subjective acceleration 
of his hearing loss complaint did not correlate well.  The 
examiner commented that with puretone averages between 95 and 
100 in the left ear on his most recent examination and having 
a speech recognition threshold of 30 decibels, a consistent 
pattern of hearing was not seen.  He believed overall that 
the veteran did have some high frequency hearing loss; 
however, the majority of his hearing loss in the low and mid 
frequency ranges was questionable given his speech 
recognition threshold findings.  He indicated that the exact 
figure of the high frequency puretone calculations was 
difficult to determine given the skewed findings on his lower 
and middle frequency puretone averages. 

In October 2003, the veteran underwent additional 
audiological testing.  It was noted that the examination 
report was based upon the brain stem auditory evoked 
responses (BAER) test results of August 15, 2003 and the 
current interview process of 1 hour and 20 minutes without 
the use of hearing aids.  Following the examination, it was 
determined that the available audiograms of May, June, and 
July 2003 did not appear to provide a valid measurement of 
the veteran's level of sensorineural hearing loss.  On 
examination, the veteran was not wearing or using hearing 
aids and was apparently able to hear and understand the 
examiner.  It was noted that at no time did the examiner 
speak loudly, but that he maintained normal conversation 
level of speech and generally maintained face to face 
contact.  It was also noted that on occasion the examiner was 
not looking directly at the veteran and he was still able to 
understand his questions and/or directions during the 
examination.  

A May 2004 VA audiological examination revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
60
60
65
LEFT
35
50
60
70
85

Puretone threshold averages were 58 decibels for the right 
ear and 66 decibels for the left.  Speech recognition was 88 
percent for the right ear and 84 percent for the left.  
Applying Table VI of 38 C.F.R. § 4.85, Level III hearing was 
assigned for the right ear and Level III hearing was assigned 
for the left ear, indicating a noncompensable disability 
rating.

Applying the foregoing criteria to the facts in this case, 
the Board finds that the veteran's bilateral hearing loss was 
properly assigned a noncompensable evaluation under 
Diagnostic Code 6100.  The Board finds that the veteran 
manifests no higher than Level III hearing in both ears and 
as such, a noncompensable evaluation is warranted. 

The Board notes that audiological examination reports dated 
in May, June, and July 2003 reflect a level of hearing loss 
that is more severe.  However, based on examination reports 
dated in September and October 2003, those examinations are 
deemed to be an inaccurate portrayal of the veteran's actual 
hearing loss levels.  In particular, the September 2003 
examiner indicated that the massive jump between low and mid 
frequencies between June 2001 and May 2003 did not correlate 
well with speech recognition scores.  Moreover, the October 
2003 examiner stated that the May, June, and July 2003 
audiological examination results did not appear to provide a 
valid measurement of the veteran's hearing loss level.  
Finally, a May 2004 examination report indicated that the 
veteran had level III hearing loss bilaterally, indicating 
that a noncompensable rating was warranted.  

The Board has also considered the application of 38 C.F.R. 
§ 4.86 (2003) [exceptional patterns of hearing impairment].  
However, the veteran's hearing loss does not meet the 
criteria under that section.  

The Board has further considered the statements made at the 
veteran explaining why he believes that his bilateral hearing 
loss warrants an increased evaluation.  The Board has no 
reason to doubt the veteran's statements.  It is clear from 
the evidence of record that he experiences hearing loss; 
however, the objective medical evidence has not shown that 
his service-connected bilateral hearing loss has increased to 
a level greater than that encompassed by a noncompensable 
rating under the provisions of 38 C.F.R. § 4.85 and/or 
§ 4.86.  The veteran's contentions alone cannot establish 
entitlement to a compensable evaluation for defective hearing 
because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  See Lendenmann, supra, 3 Vet. 
App. at 349.  Here, a mechanical application of the schedule 
establishes a noncompensable disability evaluation under 
Diagnostic Code 6100.

The Board thus finds that the veteran's bilateral hearing 
loss was properly assigned a noncompensable disability rating 
under Diagnostic Code 6100, and concludes that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for bilateral hearing loss under 
both the former and revised criteria.  Thus, the veteran's 
claim for a compensable rating for bilateral hearing loss is 
denied. 

3.	TDIU

The RO received the veteran's claim of entitlement to TDIU in 
August 2002.  In a February 2003 rating decision, the 
veteran's claim was denied.  The Board will address whether 
TDIU is warranted based upon the veteran's service-connected 
disabilities.

A veteran may be awarded a TDIU if he is unable to secure or 
follow a substantially gainful occupation due solely to 
impairment resulting from his service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2003).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or the impairment caused by any non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2003).  

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  See 
38 C.F.R. § 4.16 (2003).  

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for compensation purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his 
disabilities, age, occupational background, and other related 
factors, an extraschedular total rating may also be assigned 
on the basis of a showing of unemployability, alone.  See 38 
C.F.R. § 4.16(b) (2003).  

Here, the veteran's service-connected disabilities include 
tinnitus, rated as 10 percent disabling; residual scars, 
excision of sebaceous cysts of both ears and back, rated as 
noncompensable; bilateral hearing loss, rated as 
noncompensable; and prostate cancer, rated as noncompensable.  
His combined disability evaluation is 10 percent and he does 
not meet the minimum schedular criteria for TDIU of a 
combined 70 percent disability rating under 38 C.F.R. § 4.16 
(2003).

Nevertheless, as stated previously, veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards may submit claims 
to the Director, Compensation and Pension Service, for 
extraschedular consideration, in cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a) (2003).  In this case, the RO denied 
consideration of the veteran's TDIU on an extraschedular 
basis in the February 2003 rating decision, concluding that 
there were no exceptional factors or circumstances associated 
with the veteran's service-connected disabilities.  

Upon review of the claims file, the Board finds that the 
evidentiary record does not support a conclusion that there 
are any unusual or exceptional circumstances present in the 
veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service.  See 38 
C.F.R. § 3.321(b)(1) (2003).  In this regard, there has been 
no indication that VA's schedule for rating disabilities is 
insufficient or inadequate to assign ratings for the 
veteran's service-connected disabilities.  

In his written application for TDIU received in August 2002, 
the veteran stated that he had last worked full-time in 
January 2002.  He identified his prior employment as fixing 
bowling machines, snowblowing, lawn mowing, and driving.  He 
also reported that he had finished high school. 

In a May 1985 rating decision, the RO determined that the 
veteran was unemployable for pension purposes based on 
evidence of arthritis in multiple joints and his back.  
However, the Board finds the objective medical evidence that 
the veteran's arthritis would render the veteran unemployable 
to be equivocal.  In fact, at the veteran's October 2003 VA 
examination, the examiner opined that the veteran was capable 
of doing sedentary work with appropriate vocational training.  

The Board recognizes the veteran's statements that he is 
currently unemployed.  However, neither the veteran, nor his 
representative, has provided any evidence or information to 
support his claim of entitlement to TDIU other than making an 
application for the benefit.  The fact that a veteran is 
unemployed or has difficulty obtaining employment is 
insufficient, in and of itself, to establish unemployability.  
The relevant question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Overall, the Board concludes that the evidence with respect 
to individual unemployability is not evenly balanced so as to 
permit application of the reasonable doubt doctrine in favor 
of the veteran.  To the contrary, for the reasons discussed, 
the preponderance of the evidence is against the veteran's 
claim that his service-connected disabilities render him 
unable to obtain or retain substantially gainful employment.  
Accordingly, entitlement to TDIU is not warranted and the 
appeal as to this issue must be denied.  











ORDER

Service connection for degenerative arthritis of the 
lumbosacral spine is denied.  

Entitlement to a compensable rating for bilateral hearing 
loss is denied.

The claim for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


